 1   Sally A. Odegard, Esq. (011646) (sodegard@hoklaw.com)
     HOLLOWAY ODEGARD & KELLY, P.C.
 2   3020 E. Camelback Road, Suite 201
     Phoenix, Arizona 85016            (45.034)
 3   Phone:        (602) 240-6670
     Facsimile: (602) 240-6677
 4   Attorneys for Defendants City of Phoenix,
      Hunnicutt, Warner and Theriault
 5
 6
 7
                         IN THE UNITED STATES DISTRICT COURT
 8
                                FOR THE DISTRICT OF ARIZONA
 9
     Marcela de Jesus Guzman Estrada, an
10   individual,                                        No. CV-19-03095-PHX-JJT

11                 Plaintiff,                           NOTICE OF SETTLEMENT

12           v.

13   City of Phoenix, a municipality and jural
     entity; Marcos Rodriguez, an individual
14   acting under the color of law; John Doe
     Hunnicutt, an individual acting under the
15   color of law; Brandon Warner, an
     individual acting under the color of law;
16   and Carmina Theriault, an individual acting
     under the color of law,
17
                   Defendants.
18
19
20           Defendants, City of Phoenix, John Doe Hunnicutt, Brandon Warner, and Carmina
     Theriault, by and through counsel undersigned hereby advise the Court that the Parties
21
     have reached a tentative settlement of this matter at the July 25, 2019 Mediation,
22
     contingent on City Council approval. This matter will be presented to City Council in
23
     September, when they are back in session.          Upon approval, the Parties will file a
24
     Stipulation and Order to dismiss this case with Prejudice.      The Parties request that this
25
     Court extend all pending dates for 90 days to allow the Parties to finalize resolution.
26
             Defendants request that the Parties have until September 30, 2019 to file the
27   Stipulation and Order to dismiss this matter.
28   / / /
 1         DATED this 29th day of July, 2019.
 2
                                      HOLLOWAY ODEGARD & KELLY, P.C.
 3
 4
                                      By     /s/ Sally A. Odegard
 5                                           Sally A. Odegard
                                             3020 E. Camelback Road, Suite 201
 6                                           Phoenix, Arizona 85012
                                             Attorneys for Defendants City of Phoenix,
 7                                              Hunnicutt, Warner and Theriault
 8
 9
10                               CERTIFICATE OF SERVICE
11
           I hereby certify that on this 29th day of July, 2019, I caused the foregoing
12
     document to be filed electronically with the Clerk of the Court through the CM/ECF
13
14   System for filing; and served on counsel of record via the Court’s CM/ECF system.

15
16   /s/ Debra A. Sexton
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
